Case 1:17-cv-00956-JMS-MPB Document 43 Filed 04/10/19 Page 1 of 1 PageID #: 306




                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF INDIANA
                                           INDIANAPOLIS DIVISION

  NAKITA BELL,                                            )
                                                          )
                                       Plaintiff,         )
                                                          )
                                  v.                      )       No. 1:17-cv-00956-JMS-MPB
                                                          )
  AU HOSPITALITY, LLC                                     )
    d/b/a MOTEL 6,                                        )
                                                          )
                                       Defendant.         )
                                                          )
                                                          )
  PNC Bank, N. A.,                                        )
                                                          )
                                       Garnishee.         )

                         FINAL JUDGMENT PURSUANT TO FED. R. CIV. P. 58

          Pursuant to Plaintiff’s Notice of Acceptance of Offer of Judgment, entered on March 14,

  2019, and the parties’ Notice to the Court, entered on April 8, 2019, the Court hereby enters

  judgment in favor of Plaintiff and against Defendant as follows:

          •          $1,000.00 to the Plaintiff in back wages,

          •          $1,000.00 to the Plaintiff in liquidated damages, and

          •          reasonable attorneys’ fees and costs to be assessed by the Court upon the filing of

                     Plaintiff’s Motion for Fees and Costs filed in accordance with this Court’s Local

                     Rule 54-1.



                     Date: 4/10/2019



      Laura A. Briggs, Clerk

      BY: ______________________________
              Deputy Clerk, U.S. District Court



Distribution via ECF only to all counsel of record.
